DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           LINWOOD LEWIS,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D12-4340

                                [July 1, 2015]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; 2007CF002338BXX,
Judge; L.T. Case No. Stephen A. Rapp.

   Linwood Lewis, Arcadia, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court’s order denying appellant’s motion for
postconviction relief and remand this matter for further proceedings
consistent with Falcon v. State, 40 Fla. L. Weekly S151 (Fla. Mar. 19,
2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).

   Reversed and remanded.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.